Order unanimously affirmed without costs. Memorandum: Family Court’s determination that Tisha was sexually abused by respondent is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Philip M., 82 NY2d 238, 243). From our review of the record, we conclude that the court did not err in rejecting the recantation of Tisha on the second day that she testified (see, Matter of Karen BB., 216 AD2d 754, 756). Lastly, we conclude that the court did not commit reversible error in admitting into evidence the case file of the Onondaga County Department of Social Services (see, Matter of Department of Social Servs. [R. Children] v Waleska M., 195 AD2d 507, 510, lv denied 82 NY2d 660; cf., Matter of Leon RR, 48 NY2d 117). (Appeal from Order of Onondaga County Family Court, Hedges, J. — Child Abuse and Neglect.) Present — Lawton, J. P., Wesley, Callahan, Balio and Davis, JJ.